Title: To George Washington from Henry Knox, 23 May 1789
From: Knox, Henry
To: Washington, George



War Office May 23rd 1789

The Secretary at war having examined the Negotiations of the Governor of the Western territory with certain northern and north western Indians, and the treaties made in consequence thereof at Fort Harmar on the 9th of January 1789, begs leave to Report.
That The several treaties of peace which have been made with the northern tribes of Indians, and those North west of the Ohio, since the conclusion of the late war with Great Britain, are as follows.
To wit.
1st The treaty at Fort Stanwix on the 22d day of October 1784 between Oliver Wolcott Richard Butler and Arthur Lee, Commissioners plenipotentiary from the United States on the one part, and the Sachems and warriors of the six nations on the other.
2nd The treaty entered into by the said commissioners Plenipotentiary and the sachems and warriors, of the Wyandot, Delaware, Chippawa, and Ottawa nations of Indians at Fort McIntosh the 21st day of January 1785.
3d The treaty at the mouth of the great Miamé the 31st of January 1786, between Commissioners from the united States, and the chiefs and warriors of the Shawanoe nation.

That the treaties of Fort Stanwix and Fort McIntosh were entered on the Journals of the United States in Congress assembled, June the 3d 1785, and the treaty of the miame, on the 17th day of April 1786.
That it may be proper to observe that the Indians are greatly tenacious of their lands, and generally do not relinquish their right, excepting on the principle of a specific consideration expressly given for the purchase of the same.
That the practice of the late english Colonies and Government in purchasing the indian claims has firmly established the habit in this respect, So that it cannot be violated, but with difficulty and an expence greatly exceeding the value of the object.
That the treaties of Fort Stanwix and of Fort McIntosh, do not state, that the limits therein defined are by virtue of a purchase from the Indians.
That the said treaties have been opposed and Complained of, will appear by the representation to Congress, accompanying this report, marked No. 1.
That in consequence of the said representation Congress on the 21 day of July 1787 passed the following resolve.
“Resolved, That the superintendant of Indian affairs for the northern department, inform the five nations—the Hurons and other indian nations who Joined in the representation made to Congress dated the 18th day of December 1786. that Congress on the 18th of the present month July 1787 received their said representation and have taken it into their serious consideration and in due time will send them an answer.”
That on the 5th of October following Congress resolved, “That a general treaty be held with the Tribes of Indians within the limits of the united States inhabiting the country north west of the ohio, and about Lake Erie as soon after the first of april next, as conveniently may be and at such place and at such particular time as the Governor of the Western Territory shall appoint for the purpose of knowing the causes of uneasiness among the Said tribes, and hearing their complaints, of regulating trade and amicably settling all affairs concerning lands and boundaries between them and the united States.
“That the Governor of the Western Territory hold the said treaty, agreably to such instructions as shall be given him for that purpose.”

That on the 12th of October 1787 Congress resolved.
“That twenty thousand dollars be and hereby are appropriated for the purpose of Indian treaties whenever the same shall hereafter be Judged necessary by a majority of the united States in Congress assembled, and that the resolutions for holding a general treaty with the Indians passed the fifth day of the present month be and they are hereby repealed.”
That on the 22d of October 1787 Congress resolved. “That the Governor of the Western Territory be and he is hereby empowered to hold a general treaty with the Indian tribes in the ensuing spring if in his Judgment the public good requires it, and that he be authorised to draw for such sums of money appropriated by the resolve of Congress of the 12th instant, as may be necessary to effect this object not exceeding the sum of fourteen thousand dollars.”
That on the 2d of July 1788 Congress Resolved. “That the sum of twenty thousand dollars in addition to the fourteen thousand dollars already appropriated, be appropriated for defraying the expences of the treaties which have been ordered or which may be ordered to be held on the present year, with the several Indian tribes in the northern department and for extinguishing the Indian claims; the whole of the said twenty thousand dollars, together with six thousand dollars of the said fourteen thousand dollars to be applied solely to the purpose of extinguishing Indian claims to the lands they have already ceded to the United states, by obtaining regular conveyances for the same, and for extending a purchase beyond the limits hitherto fixed by treaty; but that no part of the said sums be applied for any purpose, other than those abovementioned.”
That the instructions to the Governor of the western Territory marked No. 2 will further show the sense of Congress on this subject.
That the treaties of Fort Harmar on the 9th of January 1789 with the sachems and warriors of the six nations, the mohawks excepted, and with the sachems and warriors of the Wyandot, Delaware, Ottawa, Chippawa, Pattiwatima and sac nations, inhabiting part of the country north west of the Ohio, appear to have been negociated by the Governor of the western Territory, so as to unite the interests of the United States with the justice due the said indian nations.

That the reservation in the treaty with the six nations of Six miles square round the Fort at oswego, is within the territory of the state of New York and ought to be so explained, as to render it conformable to the constitution of the United States.
That if this explanation should be made, and the senate of the United States should concur in their approbation of the said treaties, it might be proper that the same should be ratified, and published with a proclamation enjoining an observance thereof.
All which is humbly submitted to the President of the United States.

H. Knox

